PER CURIAM.
Appellant challenges his sentence for violation of probation. The state concedes that the trial court erred by increasing appellant’s sentence upward in excess of a single cell. Upon finding that appellant violated probation, the court was permitted to increase appellant’s sentence only to the next higher cell. Fla.R.Crim.P. 3.701(d)(14). Accordingly, the sentence imposed on appellant for violation of probation is reversed and remanded for sentencing within the guidelines or increased only to the next higher cell.
GLICKSTEIN, C.J., and LETTS and WARNER, JJ., concur.